DETAILED ACTION
	The response filed November 29, 2022 has been entered. Claims 1-9 and 21-31 are pending.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-9 and 21-31 are rejected under 35 U.S.C. 103 as obvious over Anderson (US 6,412,641 B1) in view of Althouse et al. (“Althouse”, US 5,769,237).
Regarding claims 1-9 and 21-31, Anderson discloses packaging for encapsulated dice employing EMR-sensitive adhesives (title). Anderson teaches carrier tapes are known in the electronic industry for carrying chips, inter alia, for later use with “pick-and-place” machines (1:5-62). Conventional carrier tapes are well known in the art (see for example, US 5,769,237, which teaches PSA at bottom of pocket). Anderson teaches using an EMR sensitive material on the bottom of the pockets (2:36-38) and teaches using an EMR source to reduce adhesiveness, allowing for less powerful pickup during removal (2:1-17). 
Anderson teaches using UV-sensitive adhesives, such as Furukawa UV Tape (3:33-40).
Anderson does not teach the exact peel strength. However, Anderson teaches the pre-exposure level of stickiness should be strong enough to hold during shipping but weak enough after exposure to allow for vacuum pick-up (3:45-53). It would be obvious to one of ordinary skill in the art at the effective filing date of the invention to optimize the peel strength to meet the criteria taught by Anderson.
Anderson teaches the invention may be embodied in the form of tape-and-reel transport (2:15-17).
Anderson does not delve into the shape, size and thickness of the adhesive. Anderson appreciates that the adhesive may comprise dots, crosses or X’s, etc. (4:26-29). Varying the shape, size, and thickness of the adhesive is within the level of ordinary skill in the art and could be optimized through routine experimentation with the abovementioned criteria.
Anderson does not expressly teach the reversible adhesive is a polyolefin. However, polyolefin is a well known reversible adhesive, most commonly known to be melted with heat (hotmelt adhesives).
As to the limitation where the adhesive is applied to the semiconductor device prior to introducing the semiconductor device into the pocket, these are product claims. The limitation is considered a product by process claim. The process step would not change the structure of the product. Therefore, the rejection is maintained.
As to the limitation where the adhesive is both on the bottom of the pocket and the sidewall, Althouse depicts in Fig. 2 an adhesive that is touching both the bottom and the sidewalls. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use adhesive in any portion of the pocket that would increase stability or help maintain the position of the product.
Response to Arguments
	Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H. LEE whose telephone number is (571)270-7711. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H LEE/Primary Examiner, Art Unit 1746